DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. With respect to claims 1 and 9, the applicant argues that Wolf does not teach the flow diverter has a first arm and a second arm connected to the first arm at an elbow and forming an arm angle with the first arm at the elbow, the arm angle being an acute angle that is supplementary to the redirection angle. The examiner respectively disagrees because Wolf (i.e. fig. 4) teaches the flow diverter 209 has a first arm F (i.e., attached figure below) and a second arm S connected to the first arm at an elbow and forming an arm angle with the first arm at the elbow, the arm angle being 90 degrees that is supplementary to the redirection angle. However, fluid flow as indicated by arrow in the second arm has acute angle. Thus, it would have been obvious to one of ordinary skill in the art at the effective fling date of the present application to modify the range of angle with less than 90 degrees (acute angle) for optimal fluid flow through the diverter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
All rejections stand.

    PNG
    media_image1.png
    593
    474
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (20110024119 – Wolf).
Wolf discloses a method and an apparatus, comprising:
Re claim 1 and 9 (apparatus claim 9 is pertinent because steps in the method claim requires elements stated in the apparatus claim):
directing, via an engine of a jet sub 206 (i.e., fig. 4) in the wellbore (i.e., pgh.10, ‘wellbore’), a driving fluid (i.e., solid arrow in the 228) at a first end of the jet sub towards a second end of the jet sub along a longitudinal axis of the jet sub 206;
redirecting (i.e., solid backward arrow at 209) the driving fluid from the longitudinal axis by a redirection angle at a flow diverter 209 of the jet sub, wherein the redirection angle is an obtuse angle (see angle of the solid backward arrow at 209 and see angle in fig. 2 of instant application); and
mixing the driving fluid with an induced fluid (i.e., fig. 3, dashed down-arrow near 209) in a mixing throat (upper part at solid backward arrow and dashed down-arrow) of the jet sub to form a mixed fluid, wherein the mixed fluid is injected (via 210) into an annulus of the wellbore at the obtuse angle (210 is inwardly obtuse angle), where in the flow diverter has a first arm F (i.e., attached figure above) and a second arm S connected to the first arm at an elbow E and forming an arm angle with the first arm at the elbow, the arm angle being an 90 degrees that is supplementary to the redirection angle. Wolf is silent the arm angle being less than 90 degrees (acute angle). However, fluid flow as indicated by arrow in the second arm has acute angle. Thus, it would have been obvious to one of ordinary skill in the art at the effective fling date of the present application to modify the range of angle with less than 90 degrees (acute angle) for optimal fluid flow through the diverter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This also applies to claims 3 and 10 since they are directed to ranges of the angle.
Re claim 2, the first end (near 206) of the jet sub 206 is uphole of the second end (near 210) of the jet sub 206 (i.e., figs. 3, 4).
Re claims 4, 11, redirecting the driving fluid by the obtuse angle creates a low pressure zone in the jet sub (i.e., pgh. 44, ‘annular jet pump sub 206 is pumped at a rate of less than 10 BPM’).
Claims 8, 15, the longitudinal axis of the jet sub is substantially parallel to the longitudinal axis of the wellbore (i.e., abstract, ‘lowering a downhole debris removal tool into the wellbore’).

Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676